Matter of Abelow (2015 NY Slip Op 08638)





Matter of Abelow


2015 NY Slip Op 08638


Decided on November 24, 2015


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

Peter Tom,	 Justice Presiding,
Dianne T. Renwick
Richard T. Andrias
Karla Moskowitz
Sallie Manzanet-Daniels,	 Justices.


M-4093 

[*1]In the Matter of Ross M. Abelow, (admitted as Ross Martin Abelow), an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Ross M. Abelow, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Ross M. Abelow, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on April 25, 1990.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Norma I. Melendez, of counsel), for petitioner.
Emery Celli Brinckerhoff & Abady LLP
(Hal R. Lieberman, of counsel), for respondent.
M-4093 	(October 5, 2015)
IN THE MATTER OF ROSS M. ABELOW, AN ATTORNEY


PER CURIAM


Respondent Ross Martin Abelow was admitted to the practice of law in the State of New York by the Second Judicial Department on April 25, 1990. At all times relevant herein, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (Committee) seeks an order, pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.11, accepting respondent's [*2]resignation from the practice of law and striking his name from the roll of attorneys. Respondent's affidavit of resignation, sworn to August 14, 2015, complies with section 603.11.
Respondent deposited $607,257.82 of the net sale proceeds of an apartment jointly owned by his client into an IOLA account he maintained at J.P. Morgan Chase. He acknowledged having depleted a considerable amount of his client's money for his own personal purposes, admitting that he retained only $207,831.67 of the $493,685.08 (after legal fees) he should have been holding for the client. He admitted that the withdrawals were made unbeknownst to his client, and that he failed to promptly pay over the escrow funds to the client, despite her repeated requests to do so. Respondent eventually returned all of the misappropriated funds.
Respondent states that he is aware that he is the subject of allegations that he misappropriated and intentionally converted client funds held in escrow; commingled client and personal funds; misused his escrow account as a personal account; failed to promptly pay over funds to which his client was entitled; failed to maintain the required escrow account records; and that by virtue of the foregoing, he committed misconduct adversely reflecting on his fitness as a lawyer.
Respondent acknowledges that if disciplinary charges were brought against him predicated on the allegations at issue, he could not successfully defend himself on the merits against the charges (see 603.11[a][3]). Further, he acknowledged that his conduct was serious enough to warrant disbarment.
Respondent's affidavit fully complies with 22 NYCRR 603.11 and is therefore accepted by this Court (see e.g. Matter of Weintraub, 123 AD3d 135 [1st Dept 2014]; Matter of Teplen, 120 AD3d 139 [1st Dept 2014]).
Accordingly, the Committee's motion should be granted, and respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to August 14, 2015.
All concur.
Order filed. [November 24, 2015]Tom, J.P., Renwick, Andrias, Moskowitz, and Manzanet-Daniels, JJ.
Respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to August 15, 2015. Opinion Per Curiam. All concur.